By the Court.
Justices of the peace have exclusive original jurisdiction of any sum not exceeding $100, and concurrent jurisdiction with the court of common pleas in any sum over $100 and not exceeding $300, except as otherwise provided by statute. 1 S. & C. 770; Rev. Stats. § 585. They are vested with jurisdiction “ to proceed against constables failing to make return, making false return, or failing to pay over money collected on execution issued by such justice.” 70 Ohio L. 180; Rev. *363Stats. § 583. On the judgment so rendered, there is no stay. 68 Ohio L. 15; Rev. Stats. § 6652. But the statute further provides, that “ justices of the peace shall not have cognizance . . . in actions against justices of the peace or other officers for misconduct in office, except in the cases provided for in this act” (1 S. & C. 172, § 10; Rev. Stats. § 591), the exception, as applied to this case, being that above stated. In view of these statutory provisions, a justice of the peace has no jurisdiction of an action upon the bond of a constable.

Judgment reversed.